DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings filed on September 12th, 2019 have been entered and accepted.

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1 – 4) in the reply filed on January 13th, 2022 is acknowledged. Claim 5 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 – 4 are rejected under 35 U.S.C. 103 as being unpatentable over Fukuyama (US 2020/0099278) in view of Numata (JP 2015100157).
Regarding claim 1, Fukuyama teaches a device for manufacturing a magnet embedded core (ref. #1) including a rotor core (ref. #2) provided with a magnet insertion hole (ref. #4) that constitutes a through hole opening out at both axial end surfaces of the rotor core (Para. 79), a magnet (ref. #5) positioned in the magnet insertion hole (Para. 80), and resin with which the magnet insertion hole is filled (Para. 80), the manufacturing device (ref. #10) comprising: a base (ref. #34) comprising one surface at which a resin pot chamber (ref. #44) for storing molten resin opens (Para. 93); a separator plate (ref. #130) detachably placed on a surface of the base (Para. 126), the rotor core being placed on the separator plate (Fig. 15A), the separator plate having a communication passage communicating the magnet insertion hole with the resin pot chamber (Para. 126); and a plunger (ref. #46) movably provided in the resin pot chamber to press the molten resin in the resin pot chamber into the magnet insertion hole via the communication 
Yet, in a similar field of endeavor Numata teaches a method and a device for manufacturing a rotor (Abstract). Furthermore Numata discloses recesses (ref. #11a) that prevent resin from flowing into gaps (Para. 23 – 24) and are formed on ends of a rotor core that is axially clamped between a separator plate (ref. #4) and a base (ref. #5) so as to enlarge magnet insertion holes (Para. 25 – 26). 
It would have been obvious to one of ordinary skill in the art to modify the invention by Fukuyama by providing recesses between the base and the separator plate, as taught by Numata. One would be motivated to make this modification to avoid resin flowing into gaps between the rotor core, separator plate and base (Numata; Para. 31 – 32). It would have been obvious to one of ordinary skill in the art at the time to specify the recess was an annular recess, since it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in art when the change in shape is not significant to the function of the combination.
Regarding claim 2, Fukuyama in view of Numata teaches the invention disclosed in claim 1, as described above. Furthermore, Numata discloses the thickness of the recess is from 0.1 mm to 0.3 mm (Para. 24).
Regarding claim 3, Fukuyama in view of Numata teaches the invention disclosed in claim 1, as described above. Furthermore, Fukuyama teaches the manufacturing device wherein the base (ref. #34) includes a base main body having a pot retaining hole (ref. #58) opening out at an outer surface of the base main body on a side of the one surface of the base (Para. 95), and a pot member (ref. #44) fitted into the pot retaining hole, the resin pot chamber is defined by the pot member (Para. 93 – 94), the pot member has an end surface on a side of the one surface of the base (Fig. 15A), the end surface being offset from the outer surface of the base main body 
Regarding claim 4, Fukuyama in view of Numata teaches the invention disclosed in claim 1, as described above. Furthermore, Numata teaches the recess is defined by a cutout formed into a surface of the separator plate (ref. #4) on a side of the base (ref. #5) and the base (Para. 25 – 26).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUKOREDE ESAN whose telephone number is (571)272-0116. The examiner can normally be reached 9:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/O.E./Examiner, Art Unit 1741                                                                                                                                                                                                        


/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743